UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4948


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

DONALD GRIFFIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:08-
cr-00033-JFM-1)


Argued:   May 14, 2010                      Decided:   August 6, 2010


Before DUNCAN, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Arthur L. ALARCÓN, Senior Circuit Judge of the United States Court
of Appeals for the Ninth Circuit, sitting by designation.


Affirmed by unpublished opinion. Senior Judge Alarcón wrote the
opinion, in which Judge Duncan and Senior Judge Hamilton joined.


ARGUED: Steven M. Klepper, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellant. Michael Clayton Hanlon, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.       ON
BRIEF: John A. Bourgeois, KRAMON & GRAHAM, PA, Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
ALARCÓN, Senior Circuit Judge:

     Donald Griffin was convicted of carjacking, possession of a

firearm in furtherance of a crime of violence, and possession of a

firearm by a previously convicted felon, after a trial by jury. He

appeals from the District Court=s summary denial of his motion for a

new trial in a Amarginal order@ and his request for an evidentiary

hearing in support of his motion. 1        Griffin argued in his written

motion that he was entitled to a new trial because the Government

failed   to   disclose,   prior   to   trial,   exculpatory   evidence   in

violation of Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v.

United States, 405 U.S. 150 (1972).         We affirm.   We conclude that

the District Court did not abuse its discretion in denying Griffin=s

request for a new trial and an evidentiary hearing in support

thereof because the evidence that was not disclosed prior to trial

was not material.



                                       I

                                       A

     Before discussing the merits of this appeal, we will summarize

the evidence presented to the jury by both sides.        The record shows

that on October 31, 2007, Tom M. Brantley left his residence at

6:30 a.m. to go to his workplace.            On that date, two of the

vehicles he owned were parked on the street: A black M45 Infiniti


     1 The District Court wrote “Denied” in the margin of the first
page of Griffin’s motion and signed and dated this entry.


                                       2
passenger automobile and a White ML320 Mercedes-Benz sports utility

vehicle.

     Mr. Brantley observed a gray Acura Legend parked on the street

in a no parking area.    Its engine was running.   He observed three

persons in the car.     After he walked past this vehicle, the two

passengers got out of the Acura Legend.   The person sitting in the

driver’s seat never got out of the car.    They crossed the street

and approached Mr. Brantley.     One of them pointed an automatic

hand- gun at Mr. Brantley and told him not to run.       The person

holding the gun was taller than his cohort (Athe taller male@).   Mr.

Brantley could not identify the two men at trial because their

faces were covered.     He also testified that the two men were

wearing gloves. The taller male seized Mr. Brantley=s key chain and

ordered him to sit down.    He then hit Mr. Brantley on the back of

his head.   The two men seized three cell phones, and twenty dollars

from Mr. Brantley=s clothing.

     The shorter male searched the Mercedes-Benz SUV.    Nothing was

removed.

     The taller male asked Mr. Brantley if he had any more money.

Mr. Brantley replied that he had $800 in his residence.

     The two men then escorted Mr. Brantley to his residence.

Mr. Brantley went to a closet and retrieved $800 and handed the

money to the taller male.   The robbers also took a pair of blue Air

Jordan shoes.




                                  3
     The two men escorted Mr. Brantley outside.          They ordered him

to walk down the street.      The shorter male separated the vehicle

keys from Mr. Brantley=s keychain.         The shorter male then entered

into Mr. Brantley=s M45 Infiniti and drove off.           The taller male

entered the Mercedes-Benz SUV and drove off.            The driver of the

Acura Legend get-away car also drove away.         Five minutes after the

robbery, Mr. Brantley returned to his residence and asked his

mother to make a 911 call to report the crime.               Mr. Brantley

testified on cross-examination that he was not asked by the police

whether the men who robbed him were wearing masks or gloves.             His

written   statement   to   the   police    does   not   mention   that   his

assailants wore masks or gloves.          Mr. Brantley testified that he

was reluctant to testify before the grand jury in this matter.           The

Government requested a material witness warrant to require him to

testify before the grand jury.

                                    B

     Detective Courtney Todman, an officer of the Baltimore City

Police Department, testified that at approximately 7:00 a.m., on

October 31, 2007, he and Officer James L. Howard were requested by

a police dispatcher to be on the lookout in the area of the 2800

block of Suffolk Avenue for a white Mercedes truck that had been

taken in a carjacking.     Officer Todman saw a white Mercedes SUV and

three individuals in the street parked at the corner of Suffolk

Avenue and Reisterstown Road.      Detective Todman also observed an

Acura Legend and a black Infiniti.            A computer aided dispatch


                                    4
recorded that a 911 telephone call reporting the carjacking was

made at 6:58 a.m.

     Detective Todman saw Darrick Fraling approach the Mercedes-

Benz.     Donald Griffin was standing next to the vehicle on the

inside of the open driver=s side door to the Mercedes-Benz.     One of

the individuals saw the officers approaching, at which time the

suspects started running away.         Griffin ran down Suffolk Avenue

toward a dead end.       Officer Howard pursued Griffin.     Detective

Todman saw Fraling run toward the back of a red pickup truck and

get underneath it.       Detective Todman pulled Fraling out from

underneath the red pickup truck and arrested him.          Fraling was

wearing blue Spiderman gloves.      After Detective Todman retrieved

the gloves, he saw Fraling holding a set of keys.     Detective Todman

seized the keys and placed them on the street next to the blue

gloves.    One of the keys had an Acura logo on it.   Detective Todman

saw a box containing shoes on the passenger seat of the Infiniti.

He also saw a handgun on the driver=s seat.

        Officer Howard escorted Griffin back to where Detective Todman

was standing.      Griffin was in handcuffs.      One of the officers

seized $800 and three cell phones from Griffin.

        A computer aided dispatch was admitted as Exhibit 21c.      It

recorded that the arrests of Griffin and Fraling were made at

7:09 a.m., eleven minutes after the police dispatcher received the

911 call from Mr. Brantley=s mother.




                                   5
                                        C

     Officer Howard testified that he saw Griffin=s feet Ahitting

the pavement@ as he got out of the Mercedes-Benz SUV.             He observed

a second individual standing in front of the Mercedes-Benz SUV.

Officer Howard saw a black object in Griffin=s hand.         It appeared to

match   the   description   of    the   weapon   described   in   the   police

dispatch.     Officer Howard identified himself as a police officer

and ordered the three males not to move.            Griffin looked back at

Officer Howard and tossed the black object into the Mercedes-Benz.

It landed on the front seat.            As the black object was tossed,

Officer Howard observed that it was a handgun.           At the same time,

the three males ran off.         Officer Howard pursued Griffin and the

third male who had been near the black Infiniti.          At the end of the

block, the third male jumped over a fence and escaped.              The male

who escaped was shorter than Griffin.              Officer Howard pursued

Griffin and apprehended him.        Griffin was wearing gloves when he

was handcuffed.    He had a black and silver key in his hands.

     Officer Howard identified the gloves that had been introduced

into evidence as the gloves worn by Griffin at the time of his

arrest. After Officer Howard returned to the Mercedes-Benz, he saw

a hand- gun on the front seat.              At the police station, Officer

Howard saw Detective Todman remove $800 from Griffin=s left pants

pocket.




                                        6
                                     D

       Rosemary Robinson testified that she was an officer with the

Baltimore   City    Police   Department.      On   October   31,   2007,   she

received a call at 7:03 a.m. that a carjacking had taken place at

4928 Litchfield Avenue.        While en route to that address, she

received a broadcast that the stolen vehicles had been discovered

on Suffolk Avenue.      When she arrived at that location, she looked

into the white Mercedes-Benz SUV and observed a handgun on the

driver=s side of the front seat.           Officer Robinson unloaded the

weapon, took the magazine out, and removed the round that was in

the chamber.    After doing so, she placed the handgun back on the

car seat, but not in the exact same position where she first saw

it.

                                     E

       Lissette Rivera testified that she worked for the Baltimore

City Police Department as a member of the Crime Lab Mobile Unit.

Her title was Crime Lab Tech 11.         Her duties were to process crime

scenes for fingerprints and DNA.

       On September 1, 2007, she processed the Mercedes-Benz SUV and

the Infiniti stolen from Mr. Brantley in the forensic lab at police

headquarters.      She swabbed its steering wheel and its arm rests for

DNA.    She also examined the surfaces of the Mercedes-Benz for

fingerprints.      She did not recover any latent fingerprints.




                                     7
     In searching the Infiniti, she found a box of Air Jordan

shoes. She also swabbed it for DNA.               She was able to lift a

fingerprint from the rear-view mirror of the Infiniti.

                                      F

     Camella    Nuttroy   testified       that    she   was   a   crime   scene

technician for the Baltimore City Police Department.              On November

1, 2007, she processed the Acura Legend seized on October 31, 2007

on Suffolk Avenue at the Northwest District station garage.                 In

searching the Acura Legend, she found a set of Acura keys inside

the vehicle, and a pair of gloves on the front seat.                 She also

processed the vehicle for fingerprints and took DNA swabs.                 She

found 13 latent fingerprints on the exterior and interior of the

Acura Legend.    She did not look for latent prints in the backseat

area.

                                      G

     Sean Dorr testified that he was a latent print examiner for

the Baltimore City Police Department.             His duty was to analyze

fingerprint lift cards to determine whether they contained suitable

prints.   If so, the latent fingerprints are entered into the

Automatic Fingerprint Identification System to compare its known

prints with the unknown latent prints.           The witness found that some

of the latent fingerprints matched the known fingerprints of

Darrick Fraling.   None of the latent prints matched Griffin=s known

fingerprints.




                                      8
                                     H

      Christy   L.   Silbaugh   testified      that   she   was   a    crime   lab

technician for the Baltimore City Police Department.                  On October

31, 2007, she responded to a crime scene at 2800 Suffolk Avenue.

There she photographed items at the crime scene after consulting

with the primary police officer.         She photographed the Mercedes-

Benz SUV, a black Infiniti, and an unloaded handgun on the front

seat of the Mercedes-Benz SUV.      She also photographed a black cap,

a pair of blue gloves, a black knit cap, and a pair of black

gloves.   She photographed a single key at 2814 Suffolk Avenue.                 In

addition, she photographed a set of black gloves in front of the

Infiniti.

      The witness was directed to go to Mr. Brantley’s residence at

4928 Litchfield Avenue.         She did not attempt to locate latent

prints, or swab for DNA, because she had been told by the victim

and the primary police officer that the suspects were wearing

gloves.



                                    II

                                     A

      Griffin testified in his own defense as follows:                He admitted

on   direct   examination   that   he    has    been   twice      convicted     of

possession of drugs with the intent to distribute them.                On October

31, 2007, he left his house at 6:30 a.m. During that month he was

working at a house near Suffolk Avenue.          He took the subway to the


                                     9
Mondawmin subway station. He then walked up Reistertown Road and

turned left on Suffolk Avenue. There he saw three or four men.                    He

also observed a white minivan, a bronze Legend, and a black truck.

 He recognized Fraling, and two men whose names were Ronnie and

Stefan.    They were throwing objects out of vehicles, including cell

phones.    Griffin asked Stefan – “what was going on.”                Stefan told

Griffin he could have the cell phones.           Griffin testified he picked

up the cell phones and a set of car keys from the street.                  When he

saw the police officers, he ran away. Griffin testified that he

always runs from the police.            Griffin asserted that he was not

wearing gloves when he was apprehended.

     Griffin     denied    participating        in    the   armed     robbery    of

Mr. Brantley, stealing his money, or taking his keys, and any of

his vehicles.         He also denied picking up a handgun or money.

Griffin testified that the money that he had in his pocket when he

was searched was part of the proceeds he received from an insurance

company    as   the   result   of    injuries    he   received   in    a   vehicle

accident.

                                        B

     Griffin also presented the testimony of three relatives as

part of his defense.       His mother, Dorothy Lambert, testified that

she is a property manager for Westinghouse Real Estate.                         Her

company    employed    Griffin      cleaning    out   houses   and    doing     home

repairs.    On October 31, 2007, Griffin telephoned her at around




                                        10
6:00 a.m.   She reminded him that his work site for that day was on

Hillsdale Avenue.

     Griffin’s fourteen year old son testified that his father

awakened him at 6:00 a.m. on October 31, 2007.      His father left for

work at about 6:30 a.m.

     Griffin’s brother, Darrin, testified that in October of the

year 2007, the two of them were doing home improvement at a house

located at 2902 Hillsdale Avenue.       He also stated that his brother

left home at 6:45 a.m. on October 31, 2007.



                                       III

     The jury returned its guilty verdict on July 18, 2007.         On

July 23, 2008, the prosecutor sent a letter to Griffin’s trial

counsel which reads as follows:

            Dear Mr. Bourgeios:

                 I am writing to advise you of information
            which, upon review of my file, may not have
            been included in discovery or mentioned at
            trial.   During a July 12, 2008 preparation
            session with the victim in the above-
            referenced case, Thomas Brantley, I asked Mr.
            Brantley whether the perpetrators of the
            October 31, 2007 carjacking were wearing
            anything on their hands.        Mr. Brantley’s
            response was that he believed or thought that
            they were wearing gloves. Mr. Brantley related
            that he thought it possible that the gunman
            was wearing weightlifter’s gloves, of the type
            that often do not have fingers.

                 When shown a photograph of the gloves
            recovered at the scene, Mr. Brantley stated
            that the pair of brown/black gloves (which
            were admitted at trial) looked like the ones
            the gunman was wearing, but he was not sure

                                  11
          about the fingers. The victim was not certain
          as to any of these details, with exception
          that he believed the men were wearing gloves.

          Please let me know if you have any questions.

     Two days later, Griffin filed a motion for a new trial in

which he alleged,

                    [t]hat the information belatedly
               disclosed in Government counsel’s letter
               constituted exculpatory evidence that the
               Government was required to disclose as
               Brady material.    “It also constituted
               Giglio   material   once   Mr.   Brantley
               testified from the stand that the gloves
               recovered by Officer Howard looked like
               the ones the gunman was wearing.”

     Griffin requested an evidentiary hearing on the motion.    The

District Court denied the motion on August 7, 2008, without

awaiting the Government’s response, in a “marginal order”.    The

District Court did not provide any reasons for denying the motion

for a new trial, nor did it set forth any findings of fact or

conclusions of law.   Griffin filed a timely notice of appeal on

September 12, 2008.   This Court has jurisdiction over the

District Court’s final judgment pursuant to 28 U.S.C. § 1291.



                                IV

                                 A

     Griffin first argues that we should vacate the District

Court’s order denying his motion for a new trial based on an

alleged Brady violation because it failed to make express findings

of fact and law to support its decision.    Ordinarily, this Court


                                12
reviews the denial of a motion for a new trial for abuse of

discretion.    United States v. Fletcher, 74 F.3d 49, 54 (4th Cir.

1996); United States v. Cote, 293 F.3d 153, 163 (4th Cir. 2002).

“When faced with a claim of prosecutorial misconduct, we review a

District Court’s factual findings for clear error; if, as here, no

findings exist, our review is plenary.” United States v. Ellis, 121
F.3d 908, 927 (4th Cir. 1997).           Thus, under the law of this

Circuit, we are not compelled to vacate a trial court’s order

because it failed to make factual findings and set forth its legal

conclusions.      Although it is the better practice for the district

court to provide its reasons for denial of a motion for a new

trial, under the law of this Circuit, we are not compelled to

vacate the court’s order because it failed to do so.        Instead, we

must review the record independently to determine whether the

failure   to   disclose   Mr.   Brantley’s   statement   concerning   the

possibility that the gloves worn by his assailant were fingerless

was material. 2


     2 Griffin’s reliance on United States v. Derrick, 163 F.3d 799
(4th Cir. 1998), for the proposition that a trial court must
support its conclusions in denying a motion for a new trial orally
or in a written opinion is misplaced. In Derrick, the trial court
wrote a lengthy opinion explaining its reasons for dismissing the
defendants’ indictments. Id. at 810. This Court vacated the trial
court’s order because “the District Court’s assertions of
intentional misconduct by the Government and its prosecutors are
simply unsupported by the records before the Court.” Id. at 835.
Contrary to Griffin’s assertion, this Court did not hold that it is
always incumbent for a trial court to set forth its conclusions in
dismissing an indictment. (Appellant’s Opening Br. 38) Instead,
this Court held that if a trial court writes an opinion, it must be
based on facts, and not “mere inference and innuendo.” Derrick,
163 F.3d at 810.

                                    13
                                      B

     Griffin contends that the failure of the District Court to

hold an evidentiary hearing on his motion for a new trial “impedes

plenary review”.       He did not cite any authority to support this

contention.      A trial court’s decision to deny an evidentiary

hearing is reviewed for abuse of discretion.           United States v.

Carson, 560 F.3d 566, 585 (6th Cir. 2009).

     The motion was filed July 25, 2008, seven days after the jury

returned its verdict on July 18, 2008.       The District Court issued

its order on August 7, 2008, thirteen days after the motion was

filed. The District Court heard the testimony of all the witnesses

and observed their demeanor while testifying.       It also was aware of

the evidence that Griffin was apprehended eleven minutes after the

911 call was made.      Griffin had the victim’s cell phones, car key,

and $800 in his pockets, and he was seen throwing a handgun into

the front seat of the Mercedes-Benz SUV.

     The District Court also heard Griffin’s explanation of how he

gained possession of the victim’s property.         Furthermore, it had

Griffin’s     motion   and   the   prosecutor’s   letter   regarding   Mr.

Brantley’s statement before it when it ruled.        Thus, the District

Court was in a position to determine whether the undisclosed

evidence was material.         The District Court did not abuse its

discretion in denying Griffin’s motion for an evidentiary hearing.

     In Brady, the Supreme Court held that the suppression by the

prosecution of evidence favorable to an accused violates due


                                     14
process “where the evidence is material either to guilt or to

punishment irrespective of the good faith or bad faith of the

prosecution.” 373 U.S. at 87.            “[T]he duty to disclose is

applicable even though there has been no request by the accused.”

Strickler v. Greene, 527 U.S. 263, 280 (1999).

                “There are three components of a true
           Brady violation: The evidence at issue must
           be favorable to the accused, either because it
           is exculpatory, or because it is impeaching;
           that evidence must have been suppressed by the
           State, either willfully or inadvertently; and
           prejudice must have ensued.”

Id. at 281-82.       This Court has paraphrased these elements as

follows:   “[A]   Brady    violation   has    three   essential   elements:

(1) the evidence must be favorable to the accused; (2) it must have

been    suppressed    by    the   government      either    willfully    or

inadvertently; and (3) the suppression must have been material,

i.e., it must have prejudiced the defense at trial.”              Monroe v.

Angelone, 323 F.3d 286, 299 (4th Cir. 2003).

       The record shows, and the Government does not dispute, that

the undisclosed evidence was favorable to Griffin and relevant

because it had a tendency to show that Mr. Brantley “believed or

thought it was possible that the gunman was wearing weightlifter’s

gloves, of the type that often do not have fingers.” 3 It is also



     3 “Relevant Evidence” is defined as follows in Rule 401 of
the Federal Rules of Evidence:

            Relevant evidence” means evidence having any
       tendency to make the existence of any fact that is of
       consequence to the determination of the action more

                                   15
undisputed     that    the    undisclosed       evidence     was   known     to   the

prosecutor before trial, but was suppressed until after the jury

found Griffin guilty.

     What is disputed by the parties is whether the suppressed

evidence was material.         In Banks v. Dretke, 540 U.S. 668 (2004),

the Supreme Court held:             “[T]he materiality standard for Brady

claims is met when the ‘the favorable evidence could reasonably be

taken to put the whole case in such a different light as to

undermine confidence in the verdict’.”              Id. at 698 (quoting Kyles

v. Whitley, 514 U.S. 419, 435 (1995)).               “In short, [a defendant]

must show a ‘reasonable probability of a different result’.”                      Id.

at 699.

     In Giglio v. United States, 405 U.S. 150 (1972), a prosecution

witness testified falsely.            The prosecutor did not correct the

false evidence.       Id. at 153.     The Supreme Court held in Giglio that

“[a] new trial is required if ‘the false testimony could ... in any

reasonable likelihood have affected the judgment of the jury’.”

Id. at 154 (quoting Napue v. Illinois, 360 U.S. 264, 271 (1959)).

     Griffin    argues       that   this    Court   should    apply    the    Giglio

reasonable likelihood standard in determining whether the failure

to disclose Mr. Brantley’s pre-trial statement to the prosecutor

would have affected the judgment of the jury.                He argues that his

testimony “conveyed a false impression to the jury.”                  (Appellant’s

Opening Br. 36.)


     probable or less probable than it would be without the

                                           16
     Mr. Brantley testified at trial that the man who robbed him at

gun point wore gloves.      He was not asked for a description of the

gloves and gave none.        His testimony was not false.              It is

undisputed that Mr. Brantley’s assailant wore gloves.          Griffin has

failed to demonstrate that the prosecutor knew that Mr. Brantley’s

testimony that his assailant wore gloves was false.         Therefore, the

Giglio reasonable likelihood standard is inapplicable.               For that

reason, we must reject Griffin’s argument that the burden shifted

to the Government to persuade this Court that the failure to

disclose Mr. Brantley’s pre-trial statement that it was possible

that his assailant’s gloves were fingerless was harmless beyond a

reasonable doubt.       In applying the Brady reasonable probability

standard,   we   must   determine   whether   we   are   persuaded    by   the

totality of the circumstances that the outcome of the trial would

have favored Griffin if evidence that Mr. Brantley was uncertain

about whether the taller male’s gloves were fingerless had been

presented to the jury.

     We agree with Griffin that evidence that Mr. Brantley was

uncertain about the type of gloves worn by his assailant would have

been relevant to the question whether Griffin was the person who

robbed and assaulted Mr. Brantley.

     Griffin’s counsel contends that “Fraling, who pled guilty, had

fingerprints throughout the Legend, but the other fingerprints

recovered from the car were not Griffin’s.         The unidentified person


     evidence.

                                    17
who left those fingerprints likely was the gunman.”            (Appellant’s

Opening     Br.     22.)     This   argument   ignores   Mr.     Brantley’s

uncontroverted testimony that the taller of the two masked males

pointed a gun at him and robbed him of the items that were found in

Griffin’s possession when he was arrested.

     As summarized above, Mr. Brantley testified that he was

accosted by two masked males, each of whom wore gloves.          The taller

male pointed a handgun at him and seized his key chain, three cell

phones, and twenty dollars.         Mr. Brantley also handed the taller

male $800 that he had hidden in his closet.

     Mr. Brantley saw the taller male drive away in the Mercedes-

Benz SUV.     The shorter male stole Mr. Brantley’s Infiniti.

     Eleven minutes after receiving the 911 call, reporting the

crimes committed against Mr. Brantley, Griffin was observed getting

out of Mr. Brantley’s Mercedes-Benz SUV.          Another male was seen

standing near the black Infiniti.          He was shorter than Griffin.

Fraling was observed walking toward the Mercedes-Benz SUV.          Griffin

and the man standing next to the Infiniti ran when Officer Howard

ordered the three men not to move.        The shorter male escaped.    When

Officer Howard captured Griffin, he had the key to Mr. Brantley’s

Mercedes-Benz SUV, three cell phones, and $800 in his left front

pocket.   He was also wearing gloves.

     The evidence that Fraling did not leave the Acura getaway car

at the scene of the crimes committed against Mr. Brantley is

undisputed.       Fraling also did not flee down the street when Officer


                                     18
Howard ordered Griffin, Fraling, and the man standing next to the

Infiniti not to move.   Instead, Fraling crawled under one of the

vehicles where he was subsequently recovered and arrested.

     Griffin testified that he did not rob Mr. Brantley of his

Mercedes-Benz SUV, his money and his cell phones.    Instead, as he

walked to work, he happened upon three or four men who appeared to

be engaged in looting property from some vehicles.    One of these

men invited him to steal any of the items that were lying on the

street. Griffin testified that he found the key to the Mercedes-

Benz SUV and Mr. Brantley’s cell phones in the street.     He also

told the jury that the money he had in his possession when he was

arrested did not come from robbing Mr. Brantley.        He further

testified that he was not wearing gloves when he was arrested.

     It has long been established that when a defendant testifies,

the trier of fact may consider his or her testimony in determining

whether it shows guilt if it finds that the testimony was false.

     In Wilson v. United States, 162 U.S. 613 (1896), the Supreme

Court instructed as follows:

          “[T]here [cannot] be any question that if the
          jury were satisfied, from the evidence, that
          false statements in the case were made by
          defendant,   or   on  his   behalf,   at   his
          instigation, they had the right, not only to
          take such statements into consideration, in
          connection with all the other circumstances of
          the case, in determining whether or not
          defendant’s conduct had been satisfactorily
          explained by him upon the theory of his
          innocence, but also to regard false statements
          in explanation or defense made or procured to
          be made as in themselves tending to show
          guilt.”

                               19
Id. at 620-21.

     More recently, in Wright v. West, 505 U.S. 277 (1992), the

Supreme Court held that a jury is “entitled to consider whatever it

concluded to be perjured testimony as affirmative evidence of

guilt.”    Id. at 296.        In United States v. Burgos, 94 F.3d 849 (4th

Cir. 1996), this Court stated:             “Relating implausible, conflicting

tales     to    the    jury    can    be    rationally    viewed     as   further

circumstantial evidence indicating guilt.”               Id. at 867.

     In this matter, the jury was aware that Griffin’s credibility

had been impeached by his admission that he had been convicted of a

felony.         Furthermore,       his     implausible   explanation      of   his

acquisition of Mr. Brantley’s property clearly contributed to the

finding of guilt.

     Griffin also maintains that the fact that Mr. Brantley was not

sure whether the gloves worn by the taller male who robbed him at

gunpoint       were   fingerless     “undermined    or   destroyed    Brantley’s

supposed corroboration of Officer Howard in the credibility contest

between Griffin and Officer Howard.”            (Appellant’s Opening Br. 28.)

Griffin is apparently referring to Officer Howard’s testimony that

Griffin was wearing gloves that were not fingerless when he was

arrested.       Griffin testified that he was not wearing any gloves

when he was captured.         The jury resolved this conflict in favor of

Officer Howard’s testimony.              The fact that the gloves worn by

Griffin when was arrested were not fingerless does not demonstrate

that Officer Howard testified falsely.              Instead, it demonstrates

                                           20
that Mr. Brantley’s speculation that it was possible that the

gloves worn by the taller male were fingerless was erroneous.   None

of Griffin’s remaining contentions demonstrate that the outcome of

the trial would have been different if Mr. Brantley’s uncertainty

about the type of gloves worn by his assailant had been disclosed

pretrial.



                            CONCLUSION

     Griffin has failed to demonstrate that there is a reasonable

probability that pretrial disclosure of Mr. Brantley’s uncertainty

about the type of gloves worn by the person who robbed him would

have resulted in a finding of not guilty.

     Accordingly, we affirm.

                                                          AFFIRMED




                                21